DETAILED ACTION
This is in response to communication filed on 6/13/2022.
Status of Claims
Claims 1 – 23 are pending, of which claims 1 and 12 are in independent form.

Second Non-Final Office Action
In light of the newly presented rejection under 35 USC 112, this Office Action is a Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 12 refer to “contemporaneously with scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed” and “contemporaneously with the scheduling step scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory controlled by the memory controller having completed, sending to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory controlled by the memory controller has completed,” respectively.
However, Applicant’s specification does not explain this confirming any further.  Specifically, confirming is understood by normal definition as “to give new assurance of the validity of : remove doubt about by authoritative act or indisputable fact” as defined by Merriam-Webster, archived in February of 2019.  Confirming is not what is being described by Applicant.  Applicant’s independent claims state confirming that writing of data has completed contemporaneously with scheduling of the same write data.  A data write cannot be ‘confirmed’ as being completed before it has been completed.  In other words, Applicant’s write has been scheduled, not completed, when the acknowledgement is sent.  As such, Applicant is describing what is commonly known as an early write acknowledgement.  Early write acknowledgement is utilized as a means for signaling to the source of the write request that a write has completed, although it has not yet completed.  This is done so that the source of the write request can continue with further processing that would normally have to wait for confirmation of the write data actually being written to storage.  Applicant has argued that prior art is not equivalent to Applicant’s claims because of this ‘confirming’ step.  However, this ‘confirming’ step is misleading and unsupported by Applicant’s disclosure.  Applicant’s only mention of ‘confirm’ is found in [0012] which states “Memory controllers return a write acknowledgment to processor core 102 to confirm that a requested memory write has been performed.”  Also, see Applicant’s specification at paragraph 28: "UMC 114 gives the illusion that write requests are being completed on the cycle on which they are scheduled, rather than the cycle on which corresponding data is committed (written) to memory. From a perspective of observability of processor core 102 or DMC 104, it is as if L2 cache 116 instantly completed the write request when the write request was scheduled.”  This shows that the confirming is merely an illusion.  All dependent claims inherit this rejection based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “confirming” in claims 1 and 12 is used by the claim to mean “indicating,” while the accepted meaning is “to remove doubt by indisputable fact.” The term is indefinite because the specification does not clearly redefine the term.  The same analysis as above regarding 35 USC 112(a) applies here as well.  All dependent claims inherit this rejection based on their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 – 14, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad et al., U.S. Patent Application 2012/0260031 (hereinafter referred to as Chachad) in view of Hansson et al., U.S. Patent Application 2016/0188209 (hereinafter referred to as Hansson).

Referring to claim 1, Chachad discloses “a processor system” (digital signal processor system 100 in FIG. 1) “comprising: a processor core configured to generate memory write requests” (Central processing unit core 110 first attempts to access any required data from level one data cache 123... the requested instruction...; paragraph [0018] and FIG. 1); “a cache memory” (cache memories in FIG. 1); “and a memory controller having a memory pipeline, the memory controller coupled to control the cache memory and communicatively coupled to the processor core” (A level two memory controller includes a directly addressable memory read pipeline...; paragraph [0005] and Claim 1), “the memory controller configured to: receive the memory write requests from the processor core” (memory controller receives access requests from different requestors including the central processing unit (CPU) for data and instructions, internal cache block operations and internal or slave direct memory access (DMA) units; paragraph [0003] and Claim 1); “schedule the memory write requests on the memory pipeline” (Each local memory arbiter 524 arbitrates and schedules memory requests from differing streams at a local level before sending the memory requests to central memory arbiter 53...; paragraphs [0045] and [0056]).
Also, Chachad discloses “each local memory arbiter 524 arbitrates and schedules memory requests from differing streams at a local level before sending the memory requests to central memory arbiter 534” ([0045]).
Chachad does not appear to explicitly disclose “contemporaneously with scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed.”
However, Hansson discloses another memory access system including “prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed” (Fig. 1 memory controller receives access requests and responds with ACKs, the memory controller also including a scheduler 66.  [0037] "an acknowledgement for a write request may merely identify that the write request has been accepted for processing by the memory controller, but will not necessarily confirm that the write has actually been performed within the memory device", [0050] "in some embodiments the memory controller may issue an early acknowledgement for a write access request, this acknowledging that the memory controller has accepted the write access request for processing, but not necessarily indicating that the write access has actually been performed in the memory device").
As per the limitation “contemporaneously with scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory having completed,” the examiner notes that Applicant states “‘Contemporaneously with’ is defined herein as meaning at the same time as, or directly after” ([0027] of Applicant’s PGPub).  
As above, both Chachad and Hansson disclose scheduling of write requests and sending an acknowledgement.  When Hansson’s early acknowledgement for a write access request is considered, it can be seen that the early acknowledgement would be accomplished “contemporaneously with scheduling respective ones of the memory write requests,” especially given Applicant’s explicit definition that includes timing of “at the same time as, or directly after.”
Chachad and Hansson are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad and Hansson before him or her, to modify the teachings of Chachad to include the teachings of Hansson so that an early write access request acknowledgement is sent to the core contemporaneously with scheduling the write access request and before the write data is actually written to the memory.
The motivation for doing so would have been to provide a means for saving time by indicating to the core that the core may proceed with a next processing step instead of waiting for a write completion.
Therefore, it would have been obvious to combine Hansson with Chachad to obtain the invention as specified in the instant claim.

As per claim 2, Chachad discloses “the memory controller is configured to condition performing the scheduling of the memory write request action and the sending of the write acknowledgment action on satisfying a condition comprising at least: the respective memory write request will not break ordering and coherence and will complete within a finite amount of time if scheduled on the memory pipeline” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence).
Also, Hansson discloses utilizing a timer with the memory access system and early acknowledgement method ([0037]).

As per claim 3, Chachad discloses “the condition is satisfied if the memory pipeline is inherently in-order, so that once a memory transaction targeting a corresponding memory enters the memory pipeline, it will read or write to the memory in an order in which it was scheduled” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence.  It is understood by one of ordinary skill that no rule would be broken if the memory pipeline is inherently in-order).

As per claim 9, Chachad discloses “the cache memory is a lower level cache memory and the memory controller is a lower level memory controller, the processor system further comprising: a higher level cache memory; and a higher level memory controller coupled to control the higher level cache memory to process memory transactions and communicatively coupled to the processor core and to the lower level memory controller; wherein the lower level memory controller receives the memory write requests, or sends the write acknowledgment to the processor core, via the higher level memory controller” (Fig. 6 level 1 cache and cache controller, level 2 cache and controller).

As per claim 10, Chachad discloses “compared to the lower level cache memory, the higher level cache memory is more local to, or has a lower response time to memory transactions generated by, the processor core” (Fig. 6).

As per claim 11, Chachad discloses “the higher level cache memory is a level 1 cache (an L1 cache), and the lower level cache memory is a level 2 cache (an L2 cache)” (Fig. 6).

Referring to claim 12, claim 1 recites the corresponding limitations as that of claim 12.  Therefore, the rejection of claim 1 applies to claim 12. 

Note, claim 13 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 14.

Note, claim 20 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 20.

Note, claim 21 recites the corresponding limitations of claim 11.  Therefore, the rejection of claim 11 applies to claim 21.

Note, claim 22 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 22.

As per claim 23, Chachad discloses “the lower level memory controller performs the sending step by sending” data “to the higher level memory controller” (Fig. 6).
Chachad does not appear to explicitly disclose “the lower level memory controller performs the sending step by sending the write acknowledgment to the higher level memory controller.”
However, Hansson discloses “sending the write acknowledgment” (Fig. 1 memory controller receives access requests and responds with ACKs, the memory controller also including a scheduler 66.  [0037] "an acknowledgement for a write request may merely identify that the write request has been accepted for processing by the memory controller, but will not necessarily confirm that the write has actually been performed within the memory device", [0050] "in some embodiments the memory controller may issue an early acknowledgement for a write access request, this acknowledging that the memory controller has accepted the write access request for processing, but not necessarily indicating that the write access has actually been performed in the memory device").
As above, Chachad and Hansson are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad and Hansson before him or her, to modify the teachings of Chachad to include the teachings of Hansson so that an early write access request acknowledgement is sent to the core contemporaneously with scheduling the write access request and before the write data is actually written to the memory.
The motivation for doing so would have been to provide a means for saving time by indicating to the core that the core may proceed with a next processing step instead of waiting for a write completion.
Therefore, it would have been obvious to combine Hansson with Chachad to obtain the invention as specified in the instant claim.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Hansson, as applied to claims above, further in view of Venkatasubramanian et al., U.S. Patent Application 2013/0036337 (hereinafter referred to as Venkatasubramanian).

As per claim 4, neither Chachad nor Hansson appears to explicitly disclose “the condition is satisfied if the memory pipeline includes one or more pipeline banks, and each pipeline bank is independent of the other pipeline banks, so that: write transactions on ones of the pipeline banks do not affect ordering or coherence requirements with respect to write transactions on others of the pipeline banks, and within each of the pipeline banks, write and read memory access requests to the cache memory proceed in an order in which they are scheduled.”
However, Venkatasubramanian discloses “the condition is satisfied if the memory pipeline includes one or more pipeline banks, and each pipeline bank is independent of the other pipeline banks, so that: write transactions on ones of the pipeline banks do not affect ordering or coherence requirements with respect to write transactions on others of the pipeline banks, and within each of the pipeline banks, write and read memory access requests to the cache memory proceed in an order in which they are scheduled” (Data may be pipelined (written or read) to banks of memory when the memory addresses have some order. For example, writing or reading data that have consecutive addresses allows data to be pipelined from different memory banks. However, when a non-sequential read or write occurs, data pipelining is interrupted and the full access time of the memory is required to complete the read or write of the memory; paragraph [0009]).
Chachad, Hansson, and Venkatasubramanian are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Hansson, and Venkatasubramanian before him or her, to modify the teachings of Chachad and Hansson to include the teachings of Venkatasubramanian so that independent pipeline banks are included.
The motivation for doing so would have been to provide a means for data from a pipelined memory bank is captured in a scan-out chain is controlled by a clock control signal. The clock control signal also enables or disables the clocking of the pipelined memory bank such that a pipelined memory bank may be tested or not tested as suggested by Venkatasubramanian (paragraph [0021]).
Therefore, it would have been obvious to combine Venkatasubramanian with Chachad and Hansson to obtain the invention as specified in the instant claim.

Note, claim 15 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 15.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Hansson, as applied to claims above, further in view of ‘Sora: High-Performance Software Radio Using General-Purpose Multi-Core Processors’ by Kun Tan et al., (hereinafter referred to as Tan).

As per claim 5, the limitations of “schedule the memory write request action being performed contemporaneously with the send to the processor core the write acknowledgment action” have been addressed above.
Further, it is understood by one of ordinary skill in the art that the systems of Chachad and Hansson utilize a clock.  
Neither Chachad nor Hansson appears to explicitly disclose “a system clock, wherein the schedule the memory write request action being performed contemporaneously with the send to the processor core the write acknowledgment action means that the two actions are performed on a same cycle of the system clock.”
However, accomplishing multiple tasks during a single clock cycle is known in the art.  For example, Tan discloses timing control and ACK response latency (first paragraph of page 100), “wherein the time for ACK generation and transferring can overlap with the demodulation of the data frame” (last paragraph of page 105 – first paragraph of page 106).
It would have been obvious to one of ordinary skill in the art to schedule memory access requests and send the write acknowledgement in the same clock cycle.
Chachad, Hansson, and Tan are analogous art because they are from the same field of endeavor, since Chachad and Hansson deal with memory access scheduling and Hansson and Tan deal with acknowledgement timing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Hansson, and Tan before him or her, to modify the teachings of Chachad and Hansson to include the teachings of Tan so that scheduling memory access requests and sending write acknowledgement occurs in the same clock cycle
The motivation for doing so would have been to provide a means for handling both necessary steps as soon as possible, thus providing improved efficiency.
Therefore, it would have been obvious to combine Tan with Chachad and Hansson to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 16.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Hansson, as applied to claims above, further in view of Damodaran et al., U.S. Patent Application 2012/0191913 (hereinafter referred to as Damodaran).

As per claim 6, as above, Hansson discloses another memory access system including “prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed” (Fig. 1 memory controller receives access requests and responds with ACKs, the memory controller also including a scheduler 66.  [0037] "an acknowledgement for a write request may merely identify that the write request has been accepted for processing by the memory controller, but will not necessarily confirm that the write has actually been performed within the memory device", [0050] "in some embodiments the memory controller may issue an early acknowledgement for a write access request, this acknowledging that the memory controller has accepted the write access request for processing, but not necessarily indicating that the write access has actually been performed in the memory device").
Also, Hansson discloses early acknowledgement for a write request, determine when requests are no longer outstanding, and selecting the next access request ([0050] – [0051]).
Neither Chachad nor Hansson appears to explicitly disclose “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request after receiving a write acknowledgment corresponding to the respective memory write request.”
However, Damodaran discloses “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request” ([0075] stalling until current cache operation is complete).
Thus, it can be seen that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Damodaran with Chachad/Hansson so that “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request after receiving a write acknowledgment corresponding to the respective memory write request.”
Chachad, Hansson, and Damodaran are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Hansson, and Damodaran before him or her, to modify the teachings of Chachad and Hansson to include the teachings of Damodaran so that a processed is un-stalled after receiving a write acknowledgement.
The motivation for doing so would have been to maintain ordering and/or coherency.
Therefore, it would have been obvious to combine Damodaran with Chachad and Hansson to obtain the invention as specified in the instant claim.

As per claim 7, Chachad discloses “the memory controller is configured to” not schedule “the memory write request if the guarantee cannot be made” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence).
Neither Chachad nor Hansson appears to explicitly disclose “stalling” the memory request.
However, Damodaran discloses “to stall the memory write request” ([0075).
Chachad, Hansson, and Damodaran are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Hansson, and Damodaran before him or her, to modify the teachings of Chachad and Hansson to include the teachings of Damodaran so that a process is stalled if a request breaks a rule.
The motivation for doing so would have been to maintain ordering and/or coherency.
Therefore, it would have been obvious to combine Damodaran with Chachad and Hansson to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 18.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Hansson, as applied to claims above, further in view of Minkin et al., U.S. Patent Application 2011/0078367 (hereinafter referred to as Minkin).

As per claim 8, neither Chachad nor Hansson appears to explicitly disclose “a clock, wherein the processor core is configured to generate a memory write request per cycle of the clock.”
However, Minkin discloses “a clock, wherein the processor core is configured to generate a memory write request per cycle of the clock” ([0024] CPU writes a steam of commands, [0055] memory can perform one write access per clock cycle).
Chachad, Hansson, and Minkin are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Hansson, and Minkin before him or her, to modify the teachings of Chachad and Hansson to include the teachings of Minkin so that the core generates a write request per cycle of the clock.
The motivation for doing so would have been to maximize efficiency and throughput of the system.
Therefore, it would have been obvious to combine Minkin with Chachad and Hansson to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Applicant has previously argued:
Hansson discloses that “In some embodiments the memory controller may issue an early acknowledgement for a write access request, this acknowledging that the memory controller has accepted the write access request for processing, but not necessarily indicating that the write access has actually been performed in the memory device” at paragraph 50 (emphasis added).
Also, “an acknowledgement for a write request may merely identify that the write request has been accepted for processing by the memory controller, but will not necessarily confirm that the write has actually been performed within the memory device. Hence, for such a write access request, it may be appropriate for the apparatus to still consider that write access request as being outstanding
even after the acknowledgement has been received from the memory controller.” Hansson at paragraph 37 (emphasis added). 
In contrast, see specification at paragraph 28: "UMC 114 gives the illusion that write requests are being completed on the cycle on which they are scheduled, rather than the cycle on which corresponding data is committed (written) to memory. From a perspective of observability of processor core 102 or DMC 104, it is as if L2 cache 116 instantly completed the write request when the write request was scheduled.”

The examiner withdrew the rejection utilizing Hansson due to Hansson’s explicitly statement of “an acknowledgement for a write request may merely identify that the write request has been accepted for processing by the memory controller, but will not necessarily confirm that the write has actually been performed within the memory device.”  However, upon further consideration, Hansson is also describing an early write acknowledgement.  The confusion is that Hansson states that the early write acknowledgement does not necessarily confirm that the write has been completed.  This is true because that is the nature of early write acknowledgements.  Applicant’s claim limitations of “prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed” are describing ‘confirming’ that a write has completed before the write has been completed.  As above, this language is indefinite because it is a contradiction.  Both Applicant and Hansson are describing a system and method for early write acknowledgement.  Hansson correctly states that the early write acknowledgement does not necessarily confirm that the write has been completed, while Applicant incorrectly claims that the early write acknowledgement confirms write completion.
Further, while Hansson discloses it may be appropriate for the apparatus to still consider that write access request as being outstanding even after the acknowledgement has been received from the memory controller” (Hansson at paragraph 37), it follows that it may be appropriate for the apparatus to consider the write request as being completed.  This is the reason for an early write acknowledgement (allowing the source of the write request the ability to continue with its processing instead of waiting or a write acknowledgement).  Thus, as above, it would have been obvious to combine Hansson with Chachad so that a system and method includes “contemporaneously with scheduling respective ones of the memory write
requests on the memory pipeline and prior to writing of a data payload of the respective
memory write request to a cache memory having completed, send to the processor core
a write acknowledgment [confirming] indicating that writing of the data payload of the respective memory write request to the cache memory has completed.”
	Other examples of early write acknowledgment include:
Rajamanickam 20140006657 has been previously cited and teaches an early write acknowledgement wherein: 
[0033] Also, as shown at step 214, a message is sent to return control to the write request caller, such as the application program or other program component that called the write request. Such caller is thereby released from any wait state it may have been in, and can immediately return to processing activity, while the write request is being handled further.
Huff 9665303 and 9665302 teaches a storage controller and column 22 lines 21 - 32: In some embodiments, the controller acknowledges completion of writing the data to the computing system. In some implementations, the acknowledging is not made until the data held in the one or more logical blocks is completely written into the one or more non-transitory media. In some cases, the acknowledging is not made until the data held in the one or more logical blocks is completely written into the one or more physical blocks. Note that the acknowledgement can be performed as early as the data is copied to the non-transitory media, or as late as the entire process of the write is complete, or at any time during this period.
Sindhu 20190379553 has been previously cited and teaches [0005] the gateway device may receive data from the source device, and then output a write acknowledgment to the source device after transmitting the data outside of the data center, but before the data is actually stored at the destination device at the remote data center. The write acknowledgment may indicate to the source device that it can assume that the data has been written to a device within the remote destination data center. In some examples, the gateway device may use a stable storage device, such as a solid-state storage device, to provide resistance to power, connectivity, and/or other failures that may affect the path between the source device and the destination device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184